DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicants’ response and amendments to the claims, filed 1/11/2022, have been received and entered.  Claim 29 is newly added.  Claims 1, 5-6, and 23-29 are pending.

Response to Arguments
Applicants' arguments, filed 1/11/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	Applicants have amended the preamble of Claim 1 to recite a different intended use/intended result:

    PNG
    media_image1.png
    424
    688
    media_image1.png
    Greyscale


	The Specification does not define “inhibiting bone resorption”.  In fact, the words “bone resorption” appear ONCE in the entire Specification in one Working Example where patients with ovarian cancer that exhibited bone metastases were administered Compound 1.  See [0164] (“[t]he results indicate the ability of Compound 1 to inhibit bone resorption”).
	A person of ordinary skill in the art would understand the term “bone resorption” to refer to the natural biological process whereby osteoclasts break down the tissue in bones and release the minerals, resulting in a transfer of calcium from bone tissue to the blood.  Obviously, in patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer as recited in the instant claims, bone resorption would be undesired, i.e., a patient with lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer would be in need of inhibiting the breakdown of the tissue in bones.  Indeed, Applicants admit what is well-known in the art – bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.  See Specification at [0003].
The Examiner also refers to LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29), who teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  
	Accordingly, Applicants’ amendment to the preamble of Claim 1 does not change the subject population of the claims because ALL patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer are reasonably construed to be in need of inhibiting bone resorption.  At the very least, all patients having metastatic lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer are reasonably construed to be in need of inhibiting bone resorption.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

U.S. Patent No. 8,067,436
Claims 1, 23, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,067,436 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 

As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer or ovarian cancer recited in the ‘436 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘436 patent claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘436 patent claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with lung cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.
Claim 28 differs from the ‘436 patent claims in so far as the ‘436 patent claims are generic to any “composition” and do not expressly recite a tablet.  However, a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘436 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘436 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘436 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘436 patent, which is the same compound recited in the present claims, to patients having lung cancer in the ‘436 patent encompasses administration to any and all patients having lung cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having lung cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating a disease or disorder…wherein the disease or disorder is ovarian cancer, prostate cancer, or lung cancer..” (‘436 patent) or “inhibiting bone resorption” (instant claims), the active method of the step of the claims of the ‘436 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having lung cancer or ovarian cancer.  

U.S. Patent No. 8,497,284
Claims 1, 24-25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-9, 15, 18-19, and 22-23 of U.S. Patent No. 8,497,284 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘284 patent broadly encompass administration of the claimed compound to all patients with breast cancer or renal cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with breast cancer or renal cancer recited in the ‘284 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among breast cancer patients with metastatic disease is 65%-75% and among renal [kidney] cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘284 patent claims to any and all patients having breast cancer or renal cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘284 patent claims that would exclude treatment of breast cancer or renal cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat breast cancer or renal cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having breast cancer or renal cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with breast cancer or renal cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 65%-75% of breast cancer patients 20%-25% of renal [kidney] cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all breast cancer and renal cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat breast cancer or renal cancer in such patients.
Claim 28 differs from the ‘284 patent claims in so far as the ‘284 patent claims are generic to any “composition” and do not expressly recite a tablet.  However, a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘284 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘284 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘284 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘284 patent, which is the same compound recited in the present claims, to patients having breast cancer or renal cancer in the ‘284 patent encompasses administration to any and all patients having breast cancer or renal cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having breast cancer or renal cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating a disease or disorder…wherein the disease or disorder is a kidney cancer” or “…wherein the disease or disorder is breast cancer” (‘284 patent) or “inhibiting bone resorption” (instant claims) in patients with kidney cancer or breast cancer, the active method of the step of the claims of the ‘284 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having breast cancer or renal cancer.  

U.S. Patent No. 8,877,776
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5 of U.S. Patent No. 8,877,776 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘776 patent broadly encompass administration of the (L)-malate salt of the claimed compound to all patients with thyroid cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with thyroid cancer recited in the ‘776 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘776 patent claims to any and all patients having thyroid cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘776 patent claims that would exclude treatment of thyroid cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat thyroid cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having thyroid cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with thyroid cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 60% of thyroid cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all thyroid cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat thyroid cancer in such patients.
Claims 27-28 differ from the ‘776 patent claims in so far as the ‘776 patent claims do not recite administering the (L)-malate salt of the claimed compound in a  “composition”, e.g., a tablet.  However, Claim 2 of the ‘776 patent recites a pharmaceutical composition comprising the (L)-malate salt of the claimed compound and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘776 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘776 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘776 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘776 patent, which is the same compound recited in the present claims, to patients having thyroid cancer in the ‘776 patent encompasses administration to any and all patients having thyroid cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having thyroid cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating thyroid cancer” or “inhibiting bone resorption” (instant claims) in patients with thyroid cancer, the active method of the step of the claims of the ‘776 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having thyroid cancer.  




U.S. Patent No. 9,809,549
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5 of U.S. Patent No. 9,809,549 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘549 patent broadly encompass administration of the (L)-malate salt of the claimed compound to all patients with thyroid cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with thyroid cancer recited in the ‘549 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among thyroid cancer patients with metastatic disease is 60%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘549 patent claims to any and all patients having thyroid cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘549 patent claims that would exclude treatment of thyroid cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat thyroid cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having thyroid cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with thyroid cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 60% of thyroid cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all thyroid cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat thyroid cancer in such patients.
Claims 27-28 differ from the ‘549 patent claims in so far as the ‘549 patent claims do not recite administering the (L)-malate salt of the claimed compound in a  “composition”, e.g., a tablet.  However, Claim 2 of the ‘549 patent recites a pharmaceutical composition comprising the (L)-malate salt of the claimed compound and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘549 patent to administer the compound in a tablet form.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘549 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘549 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘549 patent, which is the same compound recited in the present claims, to patients having thyroid cancer in the ‘549 patent encompasses administration to any and all patients having thyroid cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having thyroid cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating thyroid cancer” or “inhibiting bone resorption” (instant claims) in patients with thyroid cancer, the active method of the step of the claims of the ‘549 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having thyroid cancer.  

U.S. Patent No. 10,039,757
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,039,757 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘757 patent broadly encompass administration of the claimed compound to all patients with renal cell carcinoma [kidney cancer].
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with renal cancer recited in the ‘757 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among renal [kidney] cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘757 patent claims to any and all patients having renal cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘757 patent claims that would exclude treatment of renal cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat renal cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having renal cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with renal cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 20%-25% of renal [kidney] cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all renal cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat renal cancer in such patients.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘757 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘757 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘757 patent, which is the same compound recited in the present claims, to patients having kidney cancer in the ‘757 patent encompasses administration to any and all patients having kidney cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having kidney cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating kidney cancer” or “inhibiting bone resorption” (instant claims) in patients with kidney cancer, the active method of the step of the claims of the ‘757 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having kidney cancer.  

U.S. Patent No. 10,548,888
Claims 1, 5-6, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,548,888 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘888 patent broadly encompass administration of the claimed compound to all patients with lung cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘888 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘888 patent claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘888 patent claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with lung cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘888 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘888 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘888 patent, which is the same compound recited in the present claims, to patients having lung cancer in the ‘888 patent encompasses administration to any and all patients having lung cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having lung cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating lung cancer” or “inhibiting bone resorption” (instant claims) in patients with lung cancer, the active method of the step of the claims of the ‘888 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having lung cancer.  

U.S. Patent No. 11,098,015
Claims 1, 5-6, 25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,098,015 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘015 patent broadly encompass administration of the (L)-malate or (D)-malate salt of the claimed compound to all patients with kidney [renal] cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with renal cancer recited in the ‘015 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among renal [kidney] cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘015 patent claims to any and all patients having renal cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘015 patent claims that would exclude treatment of renal cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat renal cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having renal cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with renal cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 20%-25% of renal [kidney] cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all renal cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat renal cancer in such patients.
Claims 27-28 differ from the ‘015 patent claims in so far as the ‘015 patent claims do not recite administering the (L)-malate or (D)-malate salt of the claimed compound in a  “composition”, e.g., a tablet.  However, a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘015  patent to administer the compound in a tablet form.  



U.S. Patent No. 11,123,338
Claims 1, 5-6, 23, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13, 16-19, and 22-25 of U.S. Patent No. 11,123,338 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘338 patent broadly encompass administration of a tablet comprising the L-malate salt of the claimed compound to all patients with non-small cell lung cancer.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘338 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘338 patent claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘338 patent claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with lung cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.




U.S. Patent No. 11,141,413
Claims 1, 5-6, 25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,141,413 in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘413 patent broadly encompass administration of the claimed compound to all patients with renal cell carcinoma.
As per Claims 5-6 and 27-28, claim 6 of the ‘413 patent recites administering cabozantinib (S)-malate as a tablet comprising  cabozantinib (S)-malate and other excipients.
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with renal cancer recited in the ‘413 patent claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among renal [kidney] cancer patients with metastatic disease is 20%-25%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘413 patent claims to any and all patients having renal cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘413 patent claims that would exclude treatment of renal cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat renal cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having renal cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with renal cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 20%-25% of renal [kidney] cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all renal cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would, at minimum, treat renal cancer in such patients.



Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘413 patent of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘413 patent do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘413 patent, which is the same compound recited in the present claims, to patients having renal cell carcinoma in the ‘413 patent encompasses administration to any and all patients having renal cell carcinoma. The instant claims, likewise, encompass administering the claimed compound to any and all patients having renal cell carcinoma.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating renal cell carcinoma” or “inhibiting bone resorption” (instant claims) in patients with renal cell carcinoma, the active method of the step of the claims of the ‘413 patent and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having renal cell carcinoma.  

Application No. 15/305,854
Claims 1, 5-6, 23, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 15-21, 25-27, 31-34, and 42 of copending Application No. 15/305,854 (reference application) in view of LIPTON ET AL. (JNCCN, 2009;7[Suppl 7]:S1–S29). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘854 application broadly encompass administration of the L-malate salt of Compound 1 to all patients with lung cancer. 
As discussed supra, at best the amended claims circumscribe a subpopulation of patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  Accordingly, the instant claims are drawn to a subpopulation of the patients with lung cancer recited in the ‘854 application claims, i.e., those who also have metastatic bone lesions and are therefore in need of inhibiting bone resorption. 
LIPTON ET AL. teach that the skeleton is a frequent target of metastatic disease. It can be the first and sometimes the only site of advanced disease, contributing greatly to the burden of care in cancer patients. Bone metastases may complicate a wide range of malignancies, causing considerable morbidity and costly demands on health care resources. See page S-1, left column, first paragraph.  Lipton et al. teach that in the healthy adult skeleton, bone maintenance is a coordinated, dynamic balance between bone resorption and bone formation.  See page S-2, right column, last paragraph.  Lipton et al. teach that in patients with cancer, normal mechanisms of bone metabolism can be significantly disrupted by metastases or treatments and that, ultimately, both events alter bone homeostasis, particularly osteoclastic bone resorption. See page S-3, right column, first full paragraph.  Lipton et al. teach that the incidence of bone metastasis among lung cancer patients with metastatic disease is 30%-40%.  See Table 1.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the compound recited in the ‘‘854 application claims to any and all patients having lung cancer, regardless of whether or not they also have metastatic bone lesions.  There is nothing in the ‘854 application claims that would exclude treatment of lung cancer patients also having metastatic bone lesions and a person of ordinary skill in the art would expect the claimed compound to treat lung cancer both in patients having metastatic bone lesions and in patients not having metastatic bone lesions.  As Applicants already have patent protection for treating any and all patients having lung cancer with the claimed compound, they are not entitled to extend that patent protection by reciting a different intended use/intended result, i.e., “for inhibiting bone resorption”, in a patient with lung cancer that also has metastatic bone lesions as “…bone disease is common in patients with prostate cancer, lung cancer, breast cancer, melanoma, renal cell carcinoma, and thyroid cancer.”  Specification at [0003].  Indeed, Lipton et al. teach that 30%-40% of lung cancer patients will experience bone metastasis. As such, a person of ordinary skill in the art would be motivated to administer the claimed compound to all lung cancer patients, including those having bone metastasis, with a reasonable expectation that such administration would treat lung cancer in such patients.
As per Claim 27, claim 9 of the ‘854 application recite the L-malate salt is administering as a pharmaceutical composition.
Claim 28 differs from the ‘854 application claims in so far as the ‘854 application claims do not recite administering the (L)-malate salt of the claimed compound as a tablet.  However, Claim 2 of the ‘854 application recites the L-malate salt is administering as a pharmaceutical composition and a person of ordinary skill in the art would recognize tablets as a common pharmaceutical composition form for administering therapeutic agents.  It would have been prima facie obvious to a person of ordinary skill in the art seeking to orally administer the compound of the ‘854 application to administer the compound in a tablet form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicants argue there is no disclosure or suggestion in the Specification or Claims of the ‘854 application of a method of inhibiting bone resorption.  Applicants assert the pending claims and the claims of the ‘854 application do not claim identical methods of using Compound 1.
	In response, the Examiner submits that administering the compound claimed in the ‘854 application, which is the same compound recited in the present claims, to patients having lung cancer in the ‘854 application encompasses administration to any and all patients having lung cancer. The instant claims, likewise, encompass administering the claimed compound to any and all patients having lung cancer.  The intended use/intended result of such administration is immaterial. Whether the administration is for “…treating lung cancer” or “inhibiting bone resorption” (instant claims) in patients with lung cancer, the active method of the step of the claims of the ‘854 application and the instant claims are identical, i.e., administering a therapeutically effective amount of the claimed compound to a subject having lung cancer.  

Examiner Statement Regarding Obviousness-Type Double Patenting Rejections
	As discussed in detail supra, Applicants already have extensive patent protection for administering a therapeutically effective amount of Compound 1 to any and all patients having lung cancer, breast cancer, renal cell carcinoma (kidney cancer), thyroid cancer, or ovarian cancer.  Applicants are attempting to extend that patent protection by merely reciting in the preamble of the instant claims that the method is “for inhibiting bone resorption” rather than “treating” cancer as recited in the above patents/applications.  However, all patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer as encompassed by the cited patents/applications are reasonably in need of inhibiting bone resorption.  Even if not all patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer fall within the scope of the claims, at best Applicants’ claims circumscribe a sub-population of such patients, i.e., patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer that also have metastatic bone lesions from such lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer and are therefore in need of “inhibiting bone resorption”.  However, as bone metastasis is common in all of the cancers recited in Applicants’ previous patents/applications, a person of ordinary skill in the art would have found it prima facie obvious to administer Compound 1 to all patients having lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer, including those having metastatic cancer. For this reason, Applicants are NOT claiming any new use of Compound 1.  That Applicants observed that administering a therapeutically effective amount of Compound 1 to a patient lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer as encompassed by the above patent/application claims also inhibits bone resorption in such patients does not entitle Applicants to extend the patent protection they already have for administering a therapeutically effective amount of Compound 1 to a patient lung cancer, breast cancer, renal cell carcinoma, thyroid cancer, or ovarian cancer.  At bottom, Applicants’ are not claiming administration of Compound 1 to a novel or non-obvious patient population.  They are claiming administration of Compound 1 to the same patient population(s) recited in their previous patents/applications or, at best, an obvious sub-population of such patients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038